DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-24 are pending.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 5616341) and Kurbacher (cancer letters; 103, 1996, 183-189; as provided by the applicant on IDS dated 02/16/2021) in combination. 
Determining the scope and contents of the prior art
Mayer discloses liposomal composition comprising doxorubicin (a weakly basic anticancer compound as defined and exemplified in the instant specification) (same as in claim 12) or epirubicin, daunorubicin etc., an acid such as oxalic acid, citric acid, liposome comprising plurality of lipids and/or cholesterol, such as polyethylene glycol (poloxamer) derivatives of cholesterol etc., wherein the ratio of lipids to the anticancer compound is 1:1 or 1:0.1 (10:1) to about 1:3 or example with 1:0.03 (100:3=33.33:1) to 1:0.3 (10:3) (within limits of the instant claims of 20:1, 30:1, 40:1 etc. ranges) and the ratio of phospholipids (such as phosphatidylcholine) to cholesterol is e.g., 55:45 (i.e. 1.22:1) (within limits of claim 10 and 11) with a size of 30nm to about 2 microns, 100mm-300nm, preferably about 60nm,  by adjusting the size, depending on type of liposomes, such as MLV, SPLV, LUV (25-50nm) determined by quasielastic light scattering and freeze-fracture (cryo) electron microscopy (meets limitation of claim 20) (abstract, figures, col 5, 6, 7, 8 (lines 1-15), 9 (lines 60-67), 10 (lines 1-10), 11 (lines 17-67), 12 (lines 1-36), 19-28 and claims).  Further, the cited prior art teaches that the composition may contain anti-cancer agents such as doxorubicin, epirubicin, (col 5 (lines 25-30), col 6 (lines 5-10), col 7 (lines 34-40), col 10 (lines 32-55). Further, the cited prior art teaches the ratio of lipids to the anticancer compound is 1:1 or 1:0.1 (10:1) to about 1:3 or example with 1:0.03 (100:3=33.33:1) to 1:0.3 (10:3) (within limits of the instant claims of 20:1, 30:1, 40:1 etc. Thus, when the lipids are 1000microgram/ml, the anticancer compound can be in the range of 1000microgram/ml-100micrgram/ml (based on 1:1 ratio or 1:0.1) etc. (within the limits of the instant claims 14 and 15). 
With regard to limitations of pKa of the anticancer compound of claim 13-Since the cited prior art teaches same anticancer compound as in the dependent claim 12 and exemplified in the instant specification, the anticancer compound of the cited prior art is expected to have same pKa as in the instant claim 13. 
With regard to limitations describing properties of liposomes, such as releasing ability of liposomes, of claim 19-Since the cited prior art teaches same composition comprising same components, the liposomal composition of the cited prior art is expected to have same releasing ability of liposomes, of claim 19. 
Ascertaining the differences between the prior art and the claims at issue
Mayer teach applicants’ composition with recitation of acids such as oxalic acid, citric acid etc., with the reasoning of needing such acids. However, the cited prior art provides all examples with citric acid; is silent about ascorbic acid in the composition.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of citric acid Vs. oxalic acid- the cited prior art teaches that the acid may be citric acid or oxalic acid. Thus, with the guidance provided by the cited prior art it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that both citric acid and oxalic acid may be useful in preparing such composition as taught by the cited prior art.
With regard to ascorbic acid in the composition-Mayer is silent about it. 
This deficiency is cured by Kurbacher.
Kurbacher teaches that presence of ascorbic acid improves the antineoplastic activity of doxorubicin (pages 183-189).  
Thus, with the guidance provided by Mayer and Kurbacher, it would have been prima facie obvious to a person of ordinary skill in the art to include ascorbic acid in the composition to enhance the biological effect of doxorubicin. Further, a person of ordinary skill in the art would have been motivated to combine the teachings of Mayer and Kurbacher to achieve enhanced pharmacological effect of doxorubicin.
Thus, the cited prior art meets all limitations of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Mayer teach applicants’ composition having doxorubicin with recitation of acids such as oxalic acid, citric acid etc., with the reasoning of needing such acids, whereas Kurbacher teaches that presence of ascorbic acid improves the antineoplastic activity of doxorubicin. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success and motivation to include ascorbic acid in the composition by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Allowable subject matter
Claim 17 presents allowable subject matter over the cited prior art.
Objection
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment and remarks, filed on 08/22/2022, have been fully considered but not found persuasive.
Applicant argues that Mayer teaches empty liposomes and oxalic acid or citric acid in context of buffers, whereas the instant claims are drawn to liposomes comprising oxalic acid and cites paragraphs:

    PNG
    media_image1.png
    249
    719
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    481
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    483
    740
    media_image3.png
    Greyscale

Applicant further argues that the cited prior art teaches using preferably with doxorubicin, epirubicin and daunorubicin.

This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) Mayer’s teaching steps of making final liposomes product -making a dried film of lipids, making solution of drugs in buffer such as citric acid, oxalic acid etc., followed by uploading the drug with buffer into liposomes for final product of liposomes is not teaching of empty liposomes. Thus, the cited prior art teaches liposomes comprising drug and citric acid or oxalic acid and not empty liposomes; (2) Separating steps of the process of Mayer by the applicant is out of context from the final product of liposomes, which comprises drug and buffer. The Examiner notes that the instant specification also teaches same steps as Mayer for preparing liposomes, i.e. making film (empty liposomes), making solution of drugs in buffer such as citric acid, oxalic acid etc., followed by uploading the drug with buffer into liposomes for final product of liposomes. 

    PNG
    media_image4.png
    380
    871
    media_image4.png
    Greyscale
 Mayer teaches using citric acid or oxalic acid as buffers for uploading the anticancer drugs. Teaching of a preferred embodiment of citric acid does not preclude the teaching of oxalic acid as another buffer that may be used. 
Applicant argues over superior results with oxalic acid compared to citric acid in preparing liposomes:

    PNG
    media_image5.png
    235
    745
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    680
    742
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    586
    743
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    803
    733
    media_image8.png
    Greyscale

This is again not found persuasive. This is because the claims are broader than the result argued over by the applicant. The instant claims are drawn to a composition with no limitation on any pH value. Further, the examples have lipid: drug ratio as 50:1, whereas the instant claims include ranges starting from 20:1, 30:1, 40:1. 

    PNG
    media_image9.png
    182
    870
    media_image9.png
    Greyscale
 Thus, applicant’s is arguing over limitations in results, which are not recited and/or broader than the instant claims. 
Applicant argues that Mayer teaches 0.3:1 to 3:1 drug:lipid ratio and not lower limit 20:1 of lipids : drug of the instant claims and 0.03:1 to 0.3:1 is an editorial error in the patent.

    PNG
    media_image10.png
    821
    733
    media_image10.png
    Greyscale
 
Applicant further argues over superior results with lipid:drug 5:1 compared to 20:1 between pH 5-7.4. Applicant argues that Kurbacher does not cure the deficiencies as it is unrelated to liposomes and teaches ascorbic acid improves the cytotoxicity of doxorubicin.

This is again not found persuasive as Mayer teaches the ratio of lipids to the anticancer compound is 1:1 or 1:0.1 (10:1) to about 1:3 or example with 1:0.03 (100:3=33.33:1) to 1:0.3 (10:3) (within limits of the instant claims of 20:1, 30:1, 40:1 etc. ranges) and applicant has not provided any statement from the inventor of the patent that it is an editorial error. 

    PNG
    media_image11.png
    446
    421
    media_image11.png
    Greyscale
 
Further, Applicant’s argument over superior results with lipid:drug 5:1 compared to 20:1 between pH 5-7.4 is not found persuasive as the instant claims are neither restricted to lipid:drug 5:1 nor to any pH value.
Applicant’s argument that Kurbacher does not cure the deficiencies as it is unrelated to liposomes and teaches ascorbic acid improves the cytotoxicity of doxorubicin- is again not found persuasive as (1) the instant claims are drawn to a composition comprising anticancer compound, such as doxorubicin and not only limited to liposomes; (2) Kurbacher teaches ascorbic acid improves the cytotoxicity of doxorubicin. Thus, with the guidance provided by Mayer and Kurbacher, it would have been prima facie obvious to a person of ordinary skill in the art to include ascorbic acid in the composition to enhance the biological effect of doxorubicin. Further, a person of ordinary skill in the art would have been motivated to combine the teachings of Mayer and Kurbacher to achieve enhanced pharmacological effect of doxorubicin.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623